          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

GENE STOWERS                                              PLAINTIFF

v.                      No. 3:19-cv-238-DPM

STATEOFARKANSAS;ARKANSAS
DEPARTMENT OF PARKS AND
TOURISM, Powhatan Historic State Park;
KRISTYN WATTS, Park Superintendent,
Individually and in her official capacity;
and MICK HAVEN, Park Interpreter,
Individually and in his official capacity               DEFENDANTS

                               ORDER
     The summonses for Watts and Haven were returned unexecuted
because they lacked addresses. NQ 5. Stowers must provide the Clerk
with new summonses for Watts and Haven that include their last-
known addresses as soon as practicable. Counsel must deliver process
to the U.S. Marshal for the Eastern District of Arkansas, and the Court
directs the Marshal to serve the new summonses and complaint
without prepayment of fees.      If Stowers does not provide new
summonses for Watts and Haven by 29 November 2019, his claims
against them will be dismissed without prejudice. The Court also
extends the time to serve them until 10 January 2020.
So Ordered.

                                   IJ
                    D .P. Marshall Jr.
                    United States District Judge




              -2-
